Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 8/21/2019.

	The status of the claims is as follows:
		Claims 1-13 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 8/21/2019 has been considered and a copy has been placed in the file.

The drawings are objected to because it appears that the cross-sectional views should be properly shown in Cross-hatching, i.e., figures 7, 9, 10, etc...  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTIONS:
In claim 1, line 4, the applicant states “a portion of the inner cover is embedded” and in claim 2, line 2, the applicant states “an embedded portion”.  Are these one in the same?  Clarification is requested.
	In claim 11, line 2, the phraseology “high chemical affinity” appears vague.  How is “high” defined?
:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (8,646,213 B2).
As shown below, Suzuki (8,646,213 B2) discloses a cover comprising a sealing member (80) mounted to a door frame (30), an inner cover (88) covering at least a portion of the sealing member (80) and at least a portion of the door frame (30), wherein a portion (90) of the inner cover (88) is embedded in the sealing member (80) so that the inner cover and the sealing member for a unitary one piece structure [Claim 1].
Wherein the embedded portion (90) is embedded in the corner portion of the sealing member (80), an extension wall (see figure below) extends from the embedded portion (90) toward an interior space of the vehicle, an interior side wall is bent at a predetermined angle (see figure below) from the extension wall, a clip portion which extend from the inboard side wall toward an outside of the vehicle wherein the clip portion elastically covers at least a portion of an outer peripheral wall of the door frame [Claim 2].
Wherein the clip portion is elastically coupled to the outer peripheral wall of the door frame (30) when the sealing member is mounted to the door frame (30) [Claim 3].

    PNG
    media_image1.png
    578
    816
    media_image1.png
    Greyscale


	The inboard side wall of the inner cover has a first contact surface contacting an inboard side wall of the door frame (30) and the clip portion of the inner cover has a second contact surface contacting the outer peripheral wall of the door frame and a first angle of inclination between the first contact surface and the second contact surface is less than a second angle of inclination between the first contact surface and the outer peripheral wall of the door frame (30) (simply stated, that the clip portion is elastically formed such that because of the elasticity of the clip portion, the two contact surfaces have a slight difference in an angle due to the curved portion and the elasticity of the clip portion thereby forming a first angle and a second angle less than the first angle) [Claim 4].

    PNG
    media_image2.png
    492
    623
    media_image2.png
    Greyscale
	
Wherein the clip portion has a gradually reduced thickness toward a free end (see either figure) [Claim 5].
	Wherein the clip portion of the inner cover further includes a chamfer (i.e., elastically formed) provided at a free end thereof and the chamfer is inclined as an obtuse angle with respect to the outer peripheral wall of the door frame (30) (since the clip portion is in elastic contact, an obtuse angle with respect to the free end is set forth) [Claim 6] 
	Wherein the sealing member (80) includes an encapsulation surrounding the embedded portion of the inner cover (see either figure above) [Claim 7].
	Wherein the embedded portion of the inner cover has a support protrusion (90 and an axis of the support protrusion is perpendicular to an axis of the embedded portion (since the protrusion is a hook (see copied specification below), the support protrusion is perpendicular to an axis of the slot forming the embedded portion of the sealing member. [Claim 8].

    PNG
    media_image3.png
    108
    868
    media_image3.png
    Greyscale

	Wherein the cover and the sealing member are made of materials having “high” chemical affinity. (this is any compound material per se.) [Claim 11].
	Wherein the sealing member (80) is a door glass run attached to an inner periphery of the door frame and the inner cover has a shape corresponding to the corner portion of the door glass run and a portion of the inner cover is embedded in the door glass run so that the inner cover and the door glass run from the unitary one-piece structure (see any of the figures above) [Claim 12].
	Wherein the sealing member is a door glass run attached to an inner periphery of the door frame and the door frame includes a first extending portion extending along a first direction, a second extending portion extending along a second direction, a corner portion connecting between the first extending portion and the second extending portion, and the inner cover includes a corner cover portion covering the corner portion of the door frame (30), a first extending cover portion covering the first extending portion of the door frame, a second extending cover portion covering the second extending portion of the door frame. (see figure below. [Claim 13].


    PNG
    media_image4.png
    578
    595
    media_image4.png
    Greyscale

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634